Exhibit 10.1
[logo.jpg]
 
 
October 18, 2007


Jaime Rovelo


Dear Jaime:


On behalf of Commerce Planet, Inc. (the “Company”) I am pleased to offer you
promotion to Chief Financial Officer from your current position with the Company
as Corporate Controller.  The material terms of the offer are as follows:
 
 

  Employee: Jaime Rovelo         Start Date: October 26, 2007         Salary:
$130,000/annual        
Position Title:
Chief Financial Officer
       
Bonus:
Discretionary bonus of up to 25% of annual salary, based on performance review
by CEO
       
Stock Options:
Subject to the approval of the Board of Directors, you will be granted an option
to purchase 70,000 shares of Commerce Planet, Inc. restricted common
stock.   The exercise price per share will be equal to the closing OTCBB market
price per share on the date before your first day of employment. Your options
will vest over the 24 months following your Start Date on a monthly pro rata
basis. The option will be subject to the terms and conditions applicable to
options granted under the Company’s 2006 Equity Incentive Plan, as amended, as
described in that Plan.  These shares shall be in addition to any shares you
were previously granted in connection with your employment as Corporate
Controller and shall not affect the vesting schedule of those options.
       
Benefits:
Medical, dental, vision and 401(k) (continuing coverage under your current plan)
        Vacation: 15 days/ annual         Sick/Personal:  5 days/ annual        
Reports to: CEO and President

 
Your employment with the Company will be strictly “at will,” meaning that either
you or the Company will be entitled to terminate your employment at any time and
for any reason, with or without cause.  Any contrary representations which may
have been made to you are superseded by this offer.  Although your job duties,
title, compensation and benefits, as well as the Company’s personnel policies
and procedures, may change from time to time, the “at will” nature of your
employment may only be changed in an express written agreement signed by you and
a duly authorized officer of the Company.  Nothing herein or in any discussion
leading to an offer may be construed as a contract or guarantee of employment
for a definite period of time.
 
 
Employee Initials: ______

--------------------------------------------------------------------------------


 
This offer supersedes any prior offers extended for this position.  Please
confirm your acceptance of this offer by signing this letter and returning it to
us.  We look forward to working with you and anticipate an enjoyable and
mutually beneficial relationship.
 

 
Sincerely,
 


Charlie Gugliuzza
President




I ACCEPT THE ABOVE OFFER INCLUDING ALL TERMS OF THE OFFER DESCRIBED ABOVE,
INCLUDING THE PROVISION REGARDING “AT-WILL EMPLOYMENT”:
 
 

/s/ Jaime Rovelo   October 23, 2007   
Jaime Rovelo
Date